NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                               Electronically Filed
                                               Intermediate Court of Appeals
                                               CAAP-XX-XXXXXXX
                                               07-JAN-2021
                                               07:50 AM
                                               Dkt. 34 SO
                            NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                 EUGENE MIRONER AND EKATERINA MIRONER,
                          Plaintiffs-Appellees,
                                    v.
                           JESSIE JAMES STEELE,
                           Defendant-Appellant,
                                   and
                   JOHN DOES 1-20 AND JANE DOES 1-10,
                                Defendants


         APPEAL FROM THE DISTRICT COURT OF THE FIFTH CIRCUIT
                      (CIVIL NO. 5RC-17-1-0699)


                      SUMMARY DISPOSITION ORDER
         (By: Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)

          Defendant-Appellant Jesse James Steele (Steele) appeals
from the Judgment for Possession and the Writ of Possession,
filed on November 26, 2018, in the District Court of the Fifth
Circuit (District Court).1
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we
resolve Steele's point of error as follows:
          Steele contends he is an "Internationally Protected
Person under Geneva IV USC 18 §2441, a Hawaiian-Subject and a
Tenant in Wainiha Ahupua#a Halele#a District on the Island of


     1
         The Honorable Joe P. Moss presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Kauai located within the Hawaiian Islands which is also known as
the Sandwich Islands[,]" and that "[u]nder USC 28 §91 Hawai#i the
State of Hawaii and United States of America has no Hawaiian
Islands or Sandwich Islands to retain Jurisdiction over
Internationally Protected Persons on Internationally Protected
Property." We construe Steele's Opening Brief as challenging the
District Court's jurisdiction over him in this action.
          The District Court has "jurisdiction in ejectment
proceedings where the title to real estate does not come in
question at the trial of the action." Hawaii Revised Statutes
§ 604-6 (2016). The record on appeal does not indicate Steele
contested title in the ejectment proceeding below. Therefore,
the District Court had jurisdiction over the ejectment
proceeding.
           "Individuals claiming to be citizens of the Kingdom [of
Hawai#i] and not of the State are not exempt from application of
the State's laws." State v. Kaulia, 128 Hawai#i 479, 487, 291
P.3d 377, 385 (2013). "[W]e reaffirm that whatever may be said
regarding the lawfulness of its origins, the State of Hawai#i is
now, a lawful government." Id. (brackets, quotation marks,
ellipsis, and citation omitted).
           Therefore, IT IS HEREBY ORDERED that the Judgment for
Possession and the Writ of Possession, filed on November 26,
2018, in the District Court of the Fifth Circuit is affirmed.
           DATED: Honolulu, Hawai#i, January 7, 2021.


On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Jesse James Steele,
Self-Represented Defendant-           /s/ Katherine G. Leonard
Appellant.                            Associate Judge

Donna E. Richards,                    /s/ Keith K. Hiraoka
Mark R. Zenger,                       Associate Judge
(Richards and Zenger)
for Plaintiffs-Appellees.




                                  2